DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Brassil et al. (US 2004/0224298 A1 – hereafter ‘298).
‘298 discloses a method for monitoring and sustaining organs (Abstract) that includes the following limitations for claim 1: 
“A tissue graft container”: ‘298 discloses a device and container that can hold a tissue graft such as a kidney graft ([0009]).  
“at least one component having a closed configuration in which the at least one component has an exterior surface facing an exterior environment”: ‘298 discloses a component such as a bag (bag 69; Fig. 11A; [0083]) that has an exterior that faces the exterior of the compartment and has a closed configuration.  
“an interior space sized and shaped for containing the tissue graft and which is formed by the at least one component when in its closed configuration, wherein the interior surface of the at least one component faces the interior space
“a vent positioned on and extending through the at least one component, from the interior surface to the exterior surface thereof, and providing fluid communication between the interior space of the container and the exterior environment.”: ‘298 discloses an outlet tube or vent (tube 81) that extends through the component and into the interior of the compartment and provides fluid communication between the interior of the bag and the exterior environment ([0106]).  
For claim 2, ‘298 discloses that the first component is a bag with a closed configuration that has a vent which is an aperture that extends through the bag ([0083]; [0106]).   
For claim 3, ‘298 discloses a plurality of apertures that extend through the bag ([0083]; 0106]; Fig. 11A; Fig. 11D).  
[AltContent: oval][AltContent: arrow][AltContent: textbox (Second component)]For claim 6, ‘298 discloses the bag, vents and the interior surfaces as discussed above.  Furthermore, ‘298 discloses a second component that is used to close the bag as shown below:  

    PNG
    media_image1.png
    402
    537
    media_image1.png
    Greyscale

For claims 7 and 10, ‘298 discloses a plurality of apertures that extend through the bag ([0083]; 0106]; Fig. 11A; Fig. 11D).  

Therefore, ‘298 meets the limitations of claims 1-3, 6, 7 and 10.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brassil et al. (US 2004/0224298 A1 – hereafter ‘298).
For claim 4, ‘298 discloses a vent, but does not explicitly state that the aperture has an elongate shape ([0106]).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include an aperture with an elongate shape as this is a matter of choice barring persuasive evidence that the particular configuration was significant (see MPEP §2144.04 IV A). 
For claim 5, ‘298 discloses a plurality of openings that extend through the bag ([0083]; [0106]).  
For claim 9, ‘298 discloses the bag, vents and the interior surfaces as discussed above.  Furthermore, ‘298 discloses a second component that is used to close the bag as shown below:  

    PNG
    media_image1.png
    402
    537
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: arrow][AltContent: textbox (Second component)]
For claim 9, ‘298 discloses a vent, but does not explicitly state that the aperture has an elongate shape ([0106]).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include an aperture with an elongate shape as this is a matter of choice barring persuasive evidence that the particular configuration was significant (see MPEP §2144.04 IV A). 
For claims 8 and 11, discloses a first plurality of apertures through the first component, but differs from the instant claims regarding a second plurality of apertures through the second component.  However, having the bag be made of two halves, i.e. a first component and a second component, would have been obvious to one of ordinary skill in the art at the time of filing to have the bag made of two parts in order to encase the tissue graft in a sterile environment (see MPEP §2144.04 VI A).  With regards to the plurality of apertures, ‘298 discloses a plurality of apertures that would be through the first and second component of the bag (Fig. 11D; [0106]).  
For claim 11, ‘298 discloses a vent, but does not explicitly state that the aperture has an elongate shape ([0106]).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include an aperture with an elongate shape as this is a matter of choice . 

Allowable Subject Matter
Claims 12-34 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 12, the prior art fails to teach or fairly suggest a tissue graft packaging system that includes a retainer, said retainer including a first member having a first inner surface including first engagement means, a first plurality of channel sidewalls extending along said first inner surface, a first plurality of channels defined by said first plurality of channel sidewalls, and a first outer surface; a second member having a second inner surface including second engagement means configured to removeably engage said first engagement means, a second plurality of channel sidewalls extending along said second inner surface, a second plurality of channels defined by said second plurality of channel sidewalls, and a second outer surface; and a vent on said first member and extending from said first inner surface to said first outer surface, or on said second member and extending from said second inner surface to said second outer surface, or both, wherein said first plurality of channel sidewalls and said second plurality of channel sidewalls are configured to form a continuous interior space between said first and second members.  These limitations are in combination and in context with the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinyon (US 2015/0076023 A1) discloses a device that can accommodate medical articles such as orthopedic implants (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799